Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 12/04/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 73, 81 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. US 10,887,621 B2 (hereafter ‘621 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘621 patent are strictly narrower in scope.

17/111,683 instant claim 73
US 10,887,621 B2 claim 1
A method comprising: obtaining a current sample location in a frame-packed picture associated with a first projection geometry,
A method comprising: identifying a current sample location in a frame-packed picture associated with a first projection geometry,

the current sample location being associated with a current sample of a 360-degree video content, wherein the current sample is to be predicted using a reference sample;
determining that the first prediction sample location for predicting the current sample is located outside of a boundary of the frame-packed picture;
determining that a reference sample location associated with the reference sample for predicting the current sample is located outside of a content boundary of the frame-packed picture;
based on a determination, deriving a second prediction sample location based on at least one circular characteristic of the video content and the first projection geometry;
based on the determination that the reference sample location associated with the reference sample for predicting the current sample is located outside of the content boundary of the frame-packed picture, deriving a padding sample location for predicting the current sample based on at least one circular characteristic of the 360-degree video content and the first projection geometry, the padding sample location being associated with a padding sample;
and predicting the current sample associated with the video content based on the second prediction sample location.
and predicting the current sample associated with the 360-degree video content based on the padding sample.


.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 73-77, 80-84, and 87 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hannuksela, US 10,863,182 B2.

Regarding claim 76, Hannuksela discloses: the method of claim 73, wherein the boundary of the frame-packed picture comprises at least one of a frame packed picture boundary or a face boundary (See figure 10c, which shows a frame packed picture and boundary extension, as described in column 58, lines 12-16.).

Regarding claim 81, Hannuksela discloses: an apparatus comprising:
a processor configured to (Column 5, lines 4-6 disclose controller or processor 56 as in figure 1.):
obtain a current sample location in a frame-packed picture associated with a first projection geometry (A spherical view picture having a pyramidal projection geometry, shown in figure 10a-10b, is , the current sample location being associated with a current sample of a video content, wherein the current sample is to be predicted using a first prediction sample location (Column 29, lines 1-10 disclose sample locations within a frame of a frame-packed picture, as shown in figures 5a and 5b, which can be predicted by wrapping, per 5b.);
determine that the first prediction sample location for predicting the current sample is outside of a boundary of the frame-packed picture (As disclosed in column 30, lines 1-10 with respect to figure 5b, a sample may be determined to refer to a prediction location that is beyond the boundary of the two-dimensionally projected image frame.);
based on a determination, derive a second prediction sample location based on at least one circular characteristic of the video content and the first projection geometry (As disclosed in column 29, lines 57-67, frame wrapping is performed for inter prediction based on the circular nature of 360-degree panoramic video.); and
predict the current sample associated with the video content based on the second prediction sample location (Column 30 , lines 1-10.).

Regarding claim 82, Hannuksela discloses: the apparatus of claim 81, wherein the processor is configured to:
determine that the current sample is intra predicted (See column 7, lines 24-30, which discloses a decoder decoding an indicated intra prediction mode.); and
based on a determination that the current sample is intra predicted and based on the determination that the first prediction sample location is located outside of the boundary of the frame-packed picture, obtain the first prediction sample location based on an intra prediction mode associated with the current sample (See column 31, lines 30-42, which disclose encoding a boundary 

Regarding claim 83, Hannuksela discloses: the apparatus of claim 81, wherein the processor is configured to: determine that the current sample is inter predicted (See signaling chosen motion vector candidates in column 12, lines 22-26.); and
based on a determination that the current sample is inter predicted and based on the determination that the first prediction sample location is located outside of the boundary of the frame-packed picture, obtain the first prediction sample location by applying a motion vector associated with the current sample to the current sample (Figure 5a, as disclosed in column 29, lines 1-16, discloses that inter prediction is supported for sample locations outside picture boundaries by, for instance, “saturating” said samples with a value from the nearest location within the boundary.).

Regarding claim 84, Hannuksela discloses: the apparatus of claim 81, wherein the boundary of the frame-packed picture comprises at least one of a frame packed picture boundary or a face boundary, and wherein the first projection geometry comprises at least one of an equirectangular projection (See column 28, lines 4-9.), an equal-area projection, a cubemap projection (See column 28, lines 22-27, which discloses both using a cubemap projection, and frame packing the cubemap into a single frame.), an octahedron projection, or a cylinder projection.

Regarding claim 87, Hannuksela discloses: the apparatus of claim 81, wherein:
when the current sample location is located near a rightmost boundary of the frame-packed picture and the determined first prediction sample location is located outside of the frame-packed picture beyond the right boundary, the second prediction sample location is located near a leftmost boundary of the frame- packed picture that is circularly connected to the rightmost boundary of the frame-packed picture (Column 34, lines 3-11 disclose prediction is extended by wrapping the samples from a right side of a frame to reference samples on the left side of the frame.);
when the current sample location is located near the leftmost boundary of the frame-packed picture and the determined first prediction sample location is located outside of the frame-packed picture beyond the left boundary, the second prediction sample location is located near the rightmost boundary of the frame-packed picture that is circularly connected to the leftmost boundary of the frame-packed picture (Column 34, lines 3-11 disclose prediction is extended by wrapping the samples from a left side of a frame to reference samples on the right side of the frame.);
Hannuksela does not disclose explicitly:
when the current sample location is located near a first area of a topmost boundary of the frame- packed picture and the determined first prediction sample location is located outside of the frame-packed picture beyond the first area of the topmost boundary, the second prediction sample location is located near a second area of the topmost boundary that is located in a circularly opposite side of the first area of the topmost boundary (See figure 10b shows a front view 1006 whose outside boundary of its top corresponds to the bottom of a top view 1010); and
when the current sample location is located near a first area of a bottommost boundary of the frame-packed picture and the determined first prediction sample location is located outside of the frame- packed picture beyond the first area of the bottommost boundary, the second prediction sample location is located near a second area of the bottommost boundary that is located in a circularly opposite side of the first area of the bottommost boundary (Figure 10b shows a front view 1006 whose outside boundary of its bottom corresponds to the top of a bottom view 1014.).

Allowable Subject Matter
s 78, 79, 85, 86 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose or suggest:

obtain a first face that includes the current sample location;
calculate a 3D position of the first prediction sample location associated with the first face;
obtain a second face that includes the second prediction sample location based on the 3D position of the first prediction sample location; and
apply a geometry projection with the 3D position of the first prediction sample location to derive a 2D planar position of the first prediction sample location in the second face as the second prediction sample location.

The prior art, Hannuksela, uses wrapping to perform extended intra prediction on a 2-D cubemap projected image frame.  However, the prior art does not disclose or suggest calculating a 3-D prediction sample location, and applying a projection geometry  to determine a correspondence between first and second sample locations, as required by claim 85.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762. The examiner can normally be reached 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE M LOTFI/               Examiner, Art Unit 2425